Citation Nr: 1120031	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1971.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Board remanded the appellant's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.


FINDINGS OF FACT

1.  The Veteran died in June 2004.  According to his death certificate, the immediate cause of death was cancer of the pancreas.

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (rated as 100 percent disabling), chondromalacia of the right knee (rated as 10 percent disabling), residuals of a shell fragment wound to the right thigh (rated as 10 percent disabling), lumps variously diagnosed as fibromas and lipomas (rated as 0 percent disabling), malaria (rated as 0 percent disabling), residuals of a shell fragment wound to the upper anterior left chest (rated as 0 percent disabling), residuals of a shell fragment wound to the right arm (rated as 0 percent disabling), and residuals of a shell fragment wound to the left clavicular region (rated as 0 percent disabling).

3.  The Veteran was not in receipt of a service-connected disability rated as totally disabling or a total disability rating based on unemployability continuously for a period of 10 or more years immediately preceding his death.

4.  The Veteran had service in the Republic of Vietnam, and therefore exposure to the herbicide Agent Orange is presumed.

5.  The appellant's assertions are outweighed by medical evidence of record.

6.  The weight of the evidence of record indicates that the Veteran's cause of death was not related to his in-service exposure to Agent Orange, either on a presumptive basis or otherwise, or to any other incident of service, as pancreatic cancer was not shown to have manifested during service or for many years thereafter and was not otherwise shown to be related to service.

7.  The weight of the evidence of record does not establish that the Veteran's service and/or a service-connected disability caused or contributed materially or substantially to the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).

2.  The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a February 2004 letter issued prior to the decision on appeal, and in an additional January 2010 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The January 2010 letter advised the appellant of how effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the January 2010 letter provided the appellant with substantial notice of the Hupp elements.

Although the appellant was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the appellant has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) are on file.  A VA medical opinion has been obtained.  VA medical records are on file.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.

Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and pancreatic cancer becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Analysis-Service Connection for Cause of Death

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died in June 2004.  According to his death certificate, the immediate cause of death was cancer of the pancreas.  At the time of his death, service connection was in effect for posttraumatic stress disorder (rated as 100 percent disabling), chondromalacia of the right knee (rated as 10 percent disabling), residuals of a shell fragment wound to the right thigh (rated as 10 percent disabling), lumps variously diagnosed as fibromas and lipomas (rated as 0 percent disabling), malaria (rated as 0 percent disabling), residuals of a shell fragment wound to the upper anterior left chest (rated as 0 percent disabling), residuals of a shell fragment wound to the right arm (rated as 0 percent disabling), and residuals of a shell fragment wound to the left clavicular region (rated as 0 percent disabling).

The Veteran had military service from March 1969 to October 1971, including service in Vietnam.  The service treatment records are negative for any signs, symptoms, or diagnoses of pancreatic cancer.

The record reflects that the Veteran had a diagnosis of stage four pancreatic cancer in April 2004.  The Veteran's death certificate indicates that the pancreatic cancer had its onset approximately eight months prior to his death.  The record also reflects that the Veteran was diagnosed with diabetes mellitus in approximately October 2003 (also approximately eight months prior to his death).

The appellant's representative has submitted a journal article which discusses the relationship between diabetes and pancreatic cancer.  The journal article indicates that the relationships between pancreatic cancer and alterations in glucose metabolism are very complex.  The article concludes that considerable experimental and epidemiological evidence supports the following two hypotheses:  that pancreatic cancer causes diabetes, and that diabetes is a risk factor for developing pancreatic cancer.  The article did not specifically address the relationship between the Veteran's diabetes mellitus and pancreatic cancer.

In October 2009, D.J., M.D., Chief of Medical Oncology at a VA hospital, reviewed the claims file.  He remarked that there was no way to know when the Veteran's cancer actually began to develop.  He explained that it was well accepted that the initial event leading to most types of cancers was the acquisition by a cell of some change in DNA, but for most tumor types, a single genetic change was not sufficient to cause cancer.  He related that the time course of cell changes was thought to be highly variable and impossible to measure.  He said that if he had to guess, he would say that it seemed unlikely that 22 years passed between the onset of the Veteran's pancreatic cancer and its diagnosis, but here was no way that he (or anyone) could provide and informed estimate of the time between the first tumor-initiating genetic change and the development of full-blown pancreatic cancer.

The reviewer continued by stating that the causes of pancreatic cancer were likely multifactorial, and in any one individual case there was no way to determine which risk factor(s) may have played a role.  He specified that in most patients, they never found a specific cause for cancer development.

He reviewed the article that had been submitted by the Veteran's represented and commented that the Veteran's chart contained no support for a contention that the Veteran had clinically significant diabetes mellitus before the development of his pancreatic cancer.  He opined that if diabetes contributed to pancreatic cancer, it seemed likely that more severe, and long-lasting, diabetes would be the contributing factor, not short-lived mild disease.  He said that in the Veteran's case, even if diabetes mellitus was present, it appeared to have been very mild and recently diagnosed, and so it was not likely that the Veteran's pancreatic cancer was related to or aggravated by his diabetes mellitus.  He concluded that from the materials he reviewed, there was nothing to indicate that diabetes contributed to the Veteran's death.

After reviewing the entire record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  Pancreatic cancer is not a disability that is recognized by VA as being related to Agent Orange, and therefore is not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); 72 Fed. Reg. 32,395 (2007).  In addition, pancreatic cancer was not shown to have manifested itself during service or for many years thereafter and was not otherwise shown to be related to service.

The Board recognizes that the statements from the appellant and the VA examiner appear to provide conflicting opinions regarding the etiology of the disorder leading to the Veteran's death.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the appellant's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  The present case differs from Davidson and Jandreau in that the appellant is asserting an etiology that is not readily apparent to a lay observer.  

The appellant contends that the pancreatic cancer which caused the Veteran's death was caused by his service in Vietnam.  She also contends that the Veteran's diabetes mellitus significantly contributed to his death.  Neither of these contentions involves an etiology that is observable to a lay person.  These assertions involve aspects of the endocrine system and are not capable of observation through the senses.

Here, there is no indication that the appellant has had any medical training.  She has not claimed to have a degree in medicine.  She has not claimed to have taken and/or completed any courses in nursing.  She has not claimed to have any experience in the medical field.  As such, her statements are considered lay evidence.  She is competent to testify as to symptoms she is able to observe, and she is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the appellant is offering her opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves pancreatic cancer.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, the appellant's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, the Board has reviewed the journal article submitted by the appellant relating to diabetes and pancreatic cancer.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As the submitted article is not specific to the Veteran, the Board finds it to be of minimal persuasive value regarding this specific claim.

Contrastingly, the VA physician in October 2009 reviewed the claims file, considered all of the Veteran's available medical records, and provided adequate reasoning and bases for his opinion.  The VA physician opined directly and specifically on the Veteran's situation.  Thus, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the October 2009 VA opinion outweighs the journal article and the assertions of the appellant.

In summary, the weight of the evidence suggests that the Veteran's fatal disease process was not present in service, within the first post-service year, or for many years thereafter, and was not otherwise shown to be related to service.  The disease which caused the Veteran's death cannot be presumptively service-connected based upon in-service exposure to Agent Orange.  Furthermore, the weight of the probative evidence does not establish that a service-connected disability materially contributed to or accelerated death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused either by his service connected disorders or by his service in Vietnam.  However, as discussed above, in this particular instance, her statements do not provide competent evidence of a nexus, and her statements are outweighed by the October 2009 VA opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to dependency and indemnity compensation under 38 U.S.C.A. § 1318, if at the time of the Veteran's death, the Veteran had a service-connected disability rated totally disabling or a total disability rating based on unemployability, continuously for a period of 10 or more years immediately preceding his death.

At the time of his death, the Veteran was in receipt of a 100 percent disability rating.  However, he was not continuously rated totally disabling by schedular or unemployability rating from the date of the Veteran's discharge from service.  The 100 percent rating became effective January 25, 1999.  The Board also notes that neither the appellant nor her representative has raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2009).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Thus, there is nothing to change the fact that the Veteran, who died over 33 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, he was in receipt of a 100 percent rating from January 25, 1999 until his death in June 11, 2004-a total of less than 10 years.  The evidence also does not reflect that the Veteran was a POW.

For all the foregoing reasons, the Board must conclude that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


